

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Employment Agreement”) is made and entered into
as of February 15th, 2008, by and between Measurement Specialties, Inc., a New
Jersey corporation with corporate offices located in Hampton, Virginia (the
“Employer”), and Glen MacGibbon (the “Executive”). The Employer and the
Executive are sometimes individually referred to herein as a “Party” or
collectively referred to herein as the “Parties.”
 
WHEREAS, Employer desires to employ Executive and Executive desires such
employment, pursuant to the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, and for other good and valuable
consideration, the sufficiency and adequacy of which are hereby acknowledged,
and intending to be legally bound hereby, the Employer and the Executive hereby
agree as follows:
 
1. Effective Date and Employment Term.
 
(a) Effective Date. Subject to the provisions of Section 3(a) hereof, this
Employment Agreement shall be effective as of February 15th, 2008 (the
“Effective Date”).
 
(b) Employment At Will. This Agreement shall be effective and the Executive’s
employment under this Employment Agreement shall commence on the Effective Date.
The Executive is an at-will employee of the Employer. Subject to the
requirements of Section 4, either Party may elect to terminate the Executive’s
employment by 30-day written notice to the other Party. Termination of the
Executive’s employment shall not terminate the obligations of either Party and,
in particular, the Executive’s obligations under Sections 5 and 6 shall survive
termination of Executive’s employment by either Party. This Agreement shall
continue in effect until and unless amended or terminated pursuant to Section 4.
 
(c) Prior Agreements. This Agreement shall supersede any prior agreement
relating to Executive’s employment by the Employer except to the extent
specifically provided herein.
 
2. Position, Duties, Reporting, Operations and Other Activities.
 
(a) Position and Duties. The Employer hereby employs the Executive and the
Executive hereby accepts employment with the Employer to serve as Group Vice
President, PFG. Executive shall perform the services and duties attendant to
such office as set forth herein or in the Bylaws of the Employer, subject in all
respects to the direction and supervision of the Board of Directors of the
Employer, provided that such services and duties are consistent with the normal
and customary responsibilities of an Officer of the Company and that Executive
retains the position of Vice President. As a Vice President, the Executive shall
report directly to the Chief Executive Officer and the Board of Directors of the
Employer. The Executive shall serve the Employer faithfully and diligently and
shall devote his full professional time and attention (except for vacation, sick
leave, and other excused leaves of absence) to the performance of his services
under this Agreement. The Executive shall at all times act in good faith and in
the interests of the Employer and its affiliates.


--------------------------------------------------------------------------------



(b) Other Activities. Except upon the prior approval of the Employer, during the
Employment Term, the Executive will not: (i) accept any other employment; (ii)
accept any position as a director or officer of any business or organization
other than the Employer and its affiliates (other than positions with a
reasonable number of charitable organizations) or (iii) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that is competitive with, or that places him or any other business or
company in a competing position to Employer and their respective affiliates.
 
3. Compensation and Other Benefits.
 
(a) Compensation. In consideration of the services to be rendered by the
Executive during the Employment Term, the Employer shall pay to the Executive,
and the Executive agrees to accept from the Employer, a salary at a rate of
$203,000 per year (the “Salary”), payable in accordance with the Employer’s
payroll practices in effect during the course of this Employment Agreement. The
Board of Directors of the Employer or Compensation Committee shall review the
Salary on an annual basis and consider, at its discretion, any increases
therein.
 
(b) Annual Bonus. During the Employment Term, the Executive shall be eligible
for an annual bonus of up to 60% of his Salary based on minimum performance
standards to be determined on an annual basis by management of Employer (the
“Annual Bonus”). The Employer shall pay the Executive the Annual Bonus
consistent with its normal bonus practices.
 
(c) Expenses. The Employer shall reimburse the Executive for reasonable travel
and other business expenses (“Business Expenses”), which are properly documented
and consistent with the Employer’s expense policies (to include business class
airfare for international travel as appropriate), incurred by the Executive in
the performance of his duties hereunder in accordance with the Employer’s
general policies, as they may be amended from time to time during the course of
this Employment Agreement.
 
(d) Benefits. The Executive shall be entitled to take up to six weeks of paid
vacation per year, subject to accrual and carryover into the next year of a
maximum of one week of unused vacation consistent with the written vacation pay
policies of the Employer applicable to similarly-situated Executives, and the
Executive shall be entitled to participate in the same and other employee
benefits as are generally provided to executive employees of the Employer in
accordance with such terms, conditions and eligibility requirements as may from
time to time be established by the Employer for its executive employees
generally, provided, however, that the regular medical and dental insurance made
available by the Employer, or benefits provided through self-insurance, shall be
provided at no cost the Executive. Additionally, to the extent the Executive is
asked to work in other states and incurs additional state income tax, the
Employer shall cover that incremental amount.
 
(e) Stock Options. The Executive shall be eligible for an annual grant of
options to purchase between zero and 15,000 shares of the Employer’s Common
Stock, as the Employer may determine from time to time (the “Option”). The
exercise price per share of the Option shall be equal to the fair market value
of a share of the Employer’s Common Stock on the date of such grant, except to
the extent that the Employer determines that the exercise price shall be greater
than fair market value in order to comply with federal tax or other law (the
“Option”). The Option shall vest over a three-year period in equal installments
on each of the next three anniversaries of the date of grant based solely on the
continued employment of the Executive with the Employer; provided, however, that
all such Options (as well as any previously granted, un-vested options) shall
become immediately vested upon a “change in control” (as defined in the Option
plan or agreement evidencing such grant). The Option shall be granted pursuant
to the Employer’s 2006 Stock Option Plan in accordance with the Employer’s
normal option grant procedures, and shall be subject to the terms, conditions
and provisions thereof and of the certificate or agreement evidencing the
Option.

2

--------------------------------------------------------------------------------



4. Termination of Employment.
 
(a) By Death. If the Executive dies prior to the expiration of the Employment
Term, the Employer will pay to his beneficiaries or estate in a lump sum, within
thirty (30) days of his death (or, solely with respect to the Annual Bonus, as
soon as practicable after determination of the Annual Bonus consistent with the
Employer’s normal bonus determination practices, (i) the unpaid portion of his
Salary earned through the date of his death, together with the amount of any
accrued but unpaid Annual Bonus which was earned in the prior completed fiscal
year (disregarding any requirement that Executive be employed on the date of
payment of the bonus), (ii) unreimbursed business expenses properly documented
in accordance with the Employer’s then existing expense policies and
(iii) accrued but unused vacation. Thereafter, the Employer’s obligations
hereunder shall terminate.
 
(b) By Disability. If the Executive becomes “Permanently Disabled” (as defined
below) prior to the expiration of the Employment Term, then the Employer shall
be entitled to terminate his employment, subject to the requirements of
applicable law, and the Executive shall be entitled to receive disability
benefits in accordance with any applicable disability policy maintained by the
Employer as of the date of such disability. In the event of such termination,
the Employer shall pay to the Executive in a lump sum, within ten (10) days of
his termination (or, solely with respect to the Annual Bonus, as soon as
practicable after determination of the Annual Bonus consistent with the
Employer’s normal bonus determination practices, (i) the unpaid portion of his
Salary earned through the date of termination, together with the amount of any
accrued but unpaid Annual Bonus which was earned in the prior completed fiscal
year (disregarding any requirement that Executive be employed on the date of
payment of the bonus), (ii) unreimbursed business expenses properly documented
in accordance with the Employer’s then existing expense policies and
(iii) accrued but unused vacation. Thereafter, the Employer’s obligations
hereunder shall terminate. For the purposes of this Employment Agreement, the
Executive shall be deemed “Permanently Disabled” when the Board of Directors of
Employer determines, in good faith, that the Executive has suffered a physical
or mental disability that prevents the Executive from performing the essential
duties of his position with reasonable accommodations as may be required by law:
(i) for a period of ninety (90) consecutive calendar days; or (ii) for an
aggregate of one hundred twenty (120) business days in any twelve (12) month
period.

3

--------------------------------------------------------------------------------



(c) By the Executive for Good Reason; by the Employer Other than for Cause.
 
(1) The Executive may terminate, without liability, his employment for “Good
Reason” (as defined below) upon advance written notice of thirty (30) days to
the Employer. The Employer may terminate the Executive “Other than for Cause”
(as defined below) upon advance written notice of thirty (30) days to the
Executive. Upon a termination of Executive’s employment Other than for Cause or
for Good Reason, Executive shall be entitled to receive from the Employer the
following sums, each payable within the time frame set forth herein: (i) in a
lump sum the amount of Executive’s Salary accrued through the date of
termination and unpaid, together with the amount of any accrued but unpaid
Annual Bonus earned in the prior completed fiscal year, or a pro-rata portion of
the accrued annual bonus versus the total target bonus for the current fiscal
year (disregarding any requirement that Executive be employed on the date of
payment of the bonus), to be paid within twenty (20) business days after the
date of termination (or, solely with respect to the Annual Bonus, as soon as
practicable after determination of the Annual Bonus consistent with the
Employer’s normal bonus determination practices), (ii) subject to Section
4(c)(2), an additional amount equal to 100% of Executive’s Annual Salary as in
effect at the date of termination, to be paid in equal installments over the
course of one year following the date of termination in accordance with the
Employer’s payroll practices then in effect, beginning with the first payroll
payment date beginning after the date of termination, (iii) the amount of any
outstanding business expenses that were incurred by Executive prior to the date
of termination but not reimbursed as of such date, to be paid in a lump sum
within twenty (20) business days after the date of termination, and (iii) a lump
sum payment for accrued but unused vacation to be paid within twenty (20)
business days after the date of termination. Thereafter, except as specifically
excluded from the Release (as hereinafter defined), the Employer’s obligations
hereunder shall terminate.
 
(2) The payments and benefits provided for in Section 4(c)(1)(ii) are contingent
on (i) the receipt by the Employer of a release (the “Release”) executed by the
Executive in the form attached as Exhibit A (which is to be executed and
delivered by the Executive following Executive’s termination), and (ii) the
lapse of the seven day revocation period set forth in the Release without
receipt by the Employer of a notice of revocation. The Executive acknowledges
that to the extent the Employer does not receive a Release in the form attached
as Exhibit A executed by Executive on or within twenty-one (21) days after
Executive’s termination or if the Release is revoked by the Executive during the
seven day revocation period, the Executive shall not be entitled to the payments
and benefits provided for in Section 4(c)(1)(ii). The Executive acknowledges and
agrees that, to the extent he delivers the Release and accepts the payments and
benefits provided for in Section 4(c)(1)(ii), the payments and benefits provided
for in Section 4(c)(1)(ii) of this Agreement are the sole and exclusive remedies
of the Executive against the Employer and its affiliates if the employment of
the Executive is terminated pursuant to this Section 4(c); provided, however,
that the Executive shall retain all of the claims excluded in the Release.
 
(3) Upon a termination of Executive’s employment by the Employer Other than for
Cause (or by the Executive for Good Reason), a pro rata portion of the annual
installment of the Option otherwise vesting within a 12 month window of the
period in which the termination of the Executive’s employment occurs shall be
deemed to have vested as of the date of termination in proportion to the
percentage of the fiscal year for which the Executive was actually employed by
the Employer.

4

--------------------------------------------------------------------------------



(4) For the purposes of this Employment Agreement, “Good Reason” shall exist for
a period of sixty (60) days after the occurrence of any of the following events:
(i) the Employer shall continue to be in default of any obligations under this
Employment Agreement after the Executive has given the Employer notice of such
default and an opportunity to cure such default within ten (10) days of receipt
of such notice; (ii) there is any material diminution in the title, job
responsibilities, authority, powers or duties of the Executive, provided,
however, that a change in the Executive’s reporting structure shall not
constitute a diminution of the Executive’s title, job responsibilities,
authority, powers or duties; (iii) the Employee’s required place of employment
is relocated from Wayne, PA; or (iv) there is any reduction of Executive’s
Annual Bonus target percentage. If the Executive elects not to terminate his
employment within sixty (60) days after the occurrence of any event specified
above, the Executive shall be deemed to have consented to the occurrence of such
event and any subsequent termination by the Executive of his employment which he
claims to be result thereof shall nonetheless be deemed a termination by the
Executive other than for Good Reason.
 
(5) “Other than for Cause” shall mean any termination by the Employer of the
Executive’s employment other than pursuant to Section 4(b) or 4(e). In the event
that this Employment Agreement is not renewed by the Employer upon the
expiration of the Initial Term or any Renewal Term pursuant to Section 1(b)
hereof, such non-renewal shall be deemed a termination of the Executive’s
employment Other than for Cause and shall entitle the Executive to the payments
and benefits set forth in Section 4(c)(1).
 
(d) By the Executive other than for Good Reason. If the Executive terminates his
employment for any reason other than for Good Reason then all the Employer’s
obligations hereunder shall immediately terminate, except that the Employer
shall pay to the Executive in a lump sum, within ten (10) business days (or,
solely with respect to the Annual Bonus, as soon as practicable after
determination of the Annual Bonus consistent with the Employer’s normal bonus
determination practices, (i) the unpaid portion of his Salary earned through the
date of termination, together with the amount of any accrued but unpaid Annual
Bonus earned in the latest completed fiscal year (disregarding any requirement
that Executive be employed on the date of payment of the bonus), (ii) accrued
but unused vacation and (iii) unreimbursed business expenses properly documented
in accordance with the Employer’s then existing expense policies incurred
through the date of such termination.
 
(e) By the Employer for Cause. If the Employer terminates the Executive for
Cause, then all of the Employer’s obligations hereunder shall immediately
terminate, except that the Employer shall pay to the Executive, within ten (10)
business days, the portion of his Salary earned through the date of termination
and unreimbursed Business Expenses properly documented in accordance with the
Employer’s then existing expense policies incurred through the date of such
termination. For purposes of this Employment Agreement, “Cause” shall mean: (i)
any act or omission that constitutes a material breach by the Executive of any
of his obligations under this Employment Agreement or any material written
policy of the Employer or any of its affiliates of which the Executive has been
given prior notice; (ii) the failure or refusal by the Executive to follow any
lawful reasonable direction of the Chief Executive Officer or the Board of
Directors of the Employer that is material and is consistent with the
Executive’s obligations under this Employment Agreement; or (iii) the conviction
of the Executive (including a nolo contendere or guilty plea) of a felony or a
crime involving fraud, misappropriation or dishonesty. Notwithstanding the
foregoing, the occurrence of an event described in clause (i) or (ii) above
shall not constitute Cause unless and until the Employer has provided the
Executive with written notice of the event and action required to remedy the
same, including a description and details of same, and (A) the Executive has
failed to remedy the same within ten (10) business days of such notice, or (B)
if such conduct is not remediable by diligent efforts within ten (10) business
days, but the Executive has commenced diligent action to remedy such situation
within ten (10) business days, the Executive has failed to remedy the same with
twenty (20) business days of such notice.

5

--------------------------------------------------------------------------------



(f) Termination of Employment. For purposes of this Agreement, any references to
a termination of employment or to the time at which the Executive terminates his
employment will be construed consistent with a “separation from service” within
the meaning of Section 409A of the Code.
 
5. Proprietary Information.
 
(a) Defined. For purposes of this Employment Agreement, “Proprietary
Information” shall mean all proprietary, secret or confidential information
pertaining to the business and affairs of the Employer and its respective
affiliates (whether or not such information is in written form). Without
limiting the generality of the foregoing, Proprietary Information shall include:
(i) client lists, lists of potential clients and details of agreements with
clients; (ii) acquisition, expansion, marketing, financial and other business
information, projections and plans; (iii) research and development; (iv)
computer programs and computer software; (v) sources of supplies and supplier
lists; (vi) identity of specialized consultants and contractors and Proprietary
Information that is developed or learned by the Executive in the course of his
relations with the Employer and its affiliates; (vii) purchasing, operating and
other cost data; (viii) special client needs, cost and pricing data; (ix)
employee information; (x) all Proprietary Rights, which shall mean the
following: (A) any and all patents and patent applications (including all
provisional, divisions, continuations, continuations in part, and reissues),
patentable inventions, and business methods; (B) all registered and unregistered
fictional business names, trade names, trademarks, service marks, and registered
domain names and all applications with respect to any of the foregoing; (C)
registered and unregistered copyrights in both published works and unpublished
works and copyrightable subject matter, including software; and (D) all
know-how, trade secrets, customer lists, confidential information, technical
information, data, process technology, plans, drawings, and blueprints.); and
(xi) all data, concepts, ideas, findings, discoveries, developments, programs,
designs, inventions, improvements, methods, practices and techniques, whether or
not patentable, relating to present and planned future activities and the
products and services of the Employer and their respective affiliates.
Proprietary Information also includes information recorded in manuals,
memoranda, projections, minutes, plans, drawings, designs, formula books,
specifications, computer programs and records, whether or not legended or
otherwise identified as Proprietary Information, as well as information that is
the subject of meetings and discussions and not so recorded; provided, however,
that Proprietary Information shall not include any information which (i) is or
becomes generally available to the public other than as a result of disclosure
by the Executive, (ii) was or becomes available to the Executive on a
non-confidential basis from a third party, which source is not bound by a
confidentiality agreement or other duty of confidentiality with respect to such
Proprietary Information, or (iii) disclosure was specifically authorized in
writing by the Employer. In the event that the Executive becomes legally
compelled (by oral questions, interrogatories, requests for information or
documents, subpoena, criminal or civil investigative demand or other legal
process or requirement) to disclose any Proprietary Information, the Executive
shall be entitled to disclose any Proprietary Information he is legally
compelled to disclose and will provide the Employer with prompt written notice
of such request or requirement so that the Employer, at the Employer’s expense,
may seek a protective order or other appropriate remedy or relief and/or waive
compliance with the provisions of this Employment Agreement prior to such
disclosure and consult with the Executive to a reasonable extent on the
advisability of taking steps to resist or narrow the scope of such request or
requirement.

6

--------------------------------------------------------------------------------



(b) General Restrictions on Use. The Executive agrees to hold all Proprietary
Information in strict confidence and trust for the sole benefit of the Employer
and its affiliates, as the case may be, or, with regard to Proprietary
Information that is the property of a customer or client of the Employer, for
the sole benefit of such entity, and to not, directly or indirectly, disclose,
use, copy, publish, summarize, or remove from the premises of the Employer or
its affiliates, without the prior written consent of the Employer, any
Proprietary Information except during the Employment Term to the extent
necessary to carry out the Executive’s responsibilities under this Employment
Agreement.
 
(c) No Conflict with Other Obligations. The Executive hereby represents to
Employer that he is not a party to, or obligated by, any restrictive covenant or
any other obligation or agreement that would interfere with the performance of
his obligations under this Employment Agreement or limit in any way his ability
to render services to Employer or their respective affiliates.
 
(d) Executive’s Obligations.
 
(1) The Executive, as part of the consideration for this Employment Agreement
and for his continued employment by the Employer, hereby assigns to the
Employer, to the extent permitted by applicable law, the entire right, title,
and interest in and to any and all inventions, know-how, technology, copyrights,
trade secrets, improvements, plans and specifications and any and all
proprietary rights of any nature whatsoever: (i) which he alone, or in
conjunction with others, may make, conceive or develop while he is employed by
the Employer; and (ii) which relate to or derive from any subject matter or
problem with respect to which the Executive shall have become informed by reason
of his relations with the Employer or any affiliate, or to any product or
process involved in the business of the Employer or any affiliate.
 
(2) The Executive further agrees that he will promptly disclose fully to the
Employer such inventions, trade secrets, improvements, plans and specifications
and will at any time render to the Employer such reasonable cooperation and
assistance (excluding financial assistance) as the Employer may deem to be
advisable in order to obtain copyrights or patents, as the case may be, on or
otherwise perfect or defend the Employer’s rights in each such invention, trade
secret, improvement, plan or specification, including, but not limited to, the
execution of any and all applications for copyrights or patents, assignments of
copyrights or patents and other instruments in writing which the Employer, its
officers or attorneys may reasonably deem necessary or desirable, and the
aforesaid obligation shall be binding on the assigns, executors, administrators
and other legal representatives of the Executive.

7

--------------------------------------------------------------------------------



(3) The Executive hereby constitutes and appoints the Employer, its successors
and assigns, the true and lawful attorney-in-fact of the Executive with full
power of substitution, for him and in his name and stead or otherwise, but at
the sole expense and on behalf of and for the benefit of the Employer, its
successors and assigns, to institute and prosecute from time to time, any
proceedings at law, in equity or otherwise, that the Employer, its successors or
assigns, may reasonably deem proper in order to assert or enforce any claim,
right, or title of any kind in and to the inventions, trade secrets and
improvements described under this Section 5(d), to defend and compromise any and
all actions, suits or proceedings in respect of any of said inventions, trade
secrets and improvements and, generally to do any and all such acts and things
in relation thereto as the Employer, its successors and assigns, reasonably
shall deem advisable, including, but not limited to, execution of any and all
applications, assignments and instruments contemplated under this Section 5(d).
The Executive declares that the appointment hereby made and the powers hereby
granted are coupled with an interest and shall be irrevocable by the Executive.
 
6. Restrictive Covenant.
 
(a) Competition. During the Restricted Period (as defined below), the Executive
will not, directly or indirectly, work as an employee, consultant, agent,
principal, partner, manager, stockholder, officer, director or in any other
capacity, for any person or entity inside or outside the United States of
America who or which is engaged in the business of designing and manufacturing
sensors and sensor-based products competitive with the Company at the time of
termination.  The restriction in the preceding sentence shall not apply to
ownership of less than five percent (5%) of the issued and outstanding capital
of stock of any corporation that is publicly traded and for which capital stock
selling and asking prices are published from time to time in The Wall Street
Journal.  The “Restricted Period” shall mean the Employment Term plus (i) two
(2) years following the termination thereof by the Executive other than for Good
Reason or by the Employer for Cause, or (ii) (1) year following the termination
thereof for any other reason.
 
(b) Solicitation. During the Employment Term, and for a period of two (2) years
following the termination thereof for any reason, the Executive will not,
directly or indirectly, either for himself, or on behalf of any other business
enterprise, directly or indirectly, under any circumstance (i) solicit for
employment any person who is employed by the Employer or any of its subsidiaries
during the period of the Executive’s service to the Employer, (ii) induce any
person who is employed by the Employer to terminate his or her employment with
the Employer or any of its subsidiaries, or (iii) call on or solicit any person
or entity who or which is a customer of the Employer or any of its subsidiaries.
 
(c) Enforcement. It is expressly agreed by the Executive that the nature and
scope of each of the provisions set forth above in this Section 6 are reasonable
and necessary. If, for any reason, any aspect of the above provisions as it
applies to the Executive is determined by a court of competent jurisdiction to
be unreasonable or unenforceable, the provisions shall only be modified to the
minimum extent required to make the provisions reasonable and/or enforceable, as
the case may be.

8

--------------------------------------------------------------------------------



(d) Survival. This Section 6 shall survive the expiration or termination of this
Employment Agreement for any reason.
 
7. Assignment.
 
(a) No Assignment by the Executive. Neither this Employment Agreement nor any
right or interest hereunder shall be assignable by the Executive, his
beneficiaries, or legal representatives without the Employer’s prior written
consent; provided, that nothing in this Section 7(a) shall preclude the
Executive from designating a beneficiary to receive, upon his death, any benefit
payable hereunder, or the executors, administrators, or other legal
representatives of the Executive’s estate from assigning any rights hereunder to
the person or persons entitled thereto.
 
(b) Assignment to Receive Payments. Except as otherwise required by law, without
the Employer’s prior written consent, no right of the Executive to receive
payments under this Employment Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation, or to exclusion, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.
 
8. “Key Man” Life and Disability Insurance. The Employer may, in its discretion,
apply for and procure, in its own name and for its own benefit, life insurance
and disability insurance with regard to the Executive, in any amount or amounts
that the Employer may deem advisable. In connection therewith, the Executive
shall submit to any reasonable medical or other examination, and execute and
deliver any application or other instrument, as reasonably requested by the
Employer. Nothing herein shall obligate the Employer to establish, maintain or
continue any such insurance arrangement.
 
9. Notices. All notices, requests, claims, demands, and other communications
under this Employment Agreement shall be in writing and shall be deemed given if
delivered personally or sent by overnight courier (providing proof of delivery)
to the parties at the following addresses (or at such address for a party as
shall be specified by like notice):
 
If to the Employer:


Measurement Specialties, Inc.
1000 Lucas Way
Hampton, VA 23666
Attention: Frank Guidone, President and CEO

9

--------------------------------------------------------------------------------



If to the Executive:


[INSERT ADDRESS]


10. Entire Agreement. The terms of this Employment Agreement are intended by the
parties to be the final expression of their agreement with respect to the
employment of the Executive by the Employer and may not be contradicted by
evidence of any prior or contemporaneous agreement. The parties further intend
that this Employment Agreement shall constitute the complete and exclusive
statement of its terms and that no extrinsic evidence may be introduced in any
judicial, administrative, or other legal proceeding involving this Employment
Agreement.
 
11. Amendments; Waivers. This Employment Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by the Executive and by
a duly authorized representative of the Employer other than the Executive. By an
instrument in writing similarly executed, either party may waive compliance by
the other party with any provision of this Employment Agreement that such other
party was or is obligated to comply with or perform; provided that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, or power hereunder preclude any
other or further exercise thereof, or the exercise of any other right, remedy,
or power provided herein, or by law or in equity.
 
12. Confidentiality. The Executive agrees that the terms and conditions of this
Employment Agreement are confidential and shall not be disclosed by the
Executive to any third parties, other than the Executive’s immediate family
members, lawyers, accountants and other professional advisors, unless such
disclosure is required by law.
 
13. Governing Law.  The validity, interpretation, enforceability, and
performance of this Employment Agreement shall be governed by and construed in
accordance with the law of the State of Virginia, without giving effect to
conflict of laws principles.
 
14. Consent to Jurisdiction. Without in any manner limiting the provisions of
this Employment Agreement, any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Employment Agreement
may be brought exclusively in the courts of the State of Virginia, or, if it has
or can acquire jurisdiction, in the United States District Court for the
district of Virginia, and each of the parties consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world. The foregoing shall not limit the
rights of any party to bring the legal action or proceeding or to obtain
execution of judgment in any appropriate jurisdiction. Each of the parties
hereto further agrees that final judgment against it in any such action or
proceeding shall be conclusive and may be enforced by any other jurisdiction
within or outside the United States of America by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence thereof.

10

--------------------------------------------------------------------------------



15. Remedies. Except as otherwise provided in this Employment Agreement and in
the Release attached as Exhibit A hereto (which is the form of Release to be
executed and delivered by Executive following Executive’s termination), (i) none
of the remedies provided in this Employment Agreement are the exclusive remedy
of a party for breach of this Employment Agreement and (ii) the parties hereto
shall have the right to seek any other remedy in law or equity, including
without limitation an action for damages for breach of contract.
 
16. Additional Executive Acknowledgment. The Executive acknowledges: (i) that he
has been advised by Employer to consult with independent counsel of his own
choice concerning this Employment Agreement and has been provided the
opportunity to do so; and (ii) that he has read and understands the Employment
Agreement, is fully aware of its legal effect, and has entered into it freely
based on his own judgment.
 
17. Binding Effect. This Employment Agreement shall be binding upon and shall
inure to the benefit of the Employer and its respective successors and assigns,
but the rights and obligations of the Executive are personal and may not be
assigned or delegated without the Employer’s prior written consent.
 
18. Invalid Provisions. The invalidity or unenforceability of a particular
provision of this Employment Agreement shall not affect the enforceability of
any other provisions hereof and this Employment Agreement shall be construed in
all respects as if such invalid or unenforceable provisions were omitted.
 
19. Counterparts; Facsimile. This Employment Agreement may be executed by
facsimile and in two or more counterparts, each of which will be deemed an
original but all of which together shall constitute one and the same instrument.
 
20. Delay of Payment. Notwithstanding any other provision of this Agreement, if
the Executive is a “specified employee,” within the meaning of Section 409A of
the Code to the extent necessary to comply with Section 409A of the Code, no
payments or benefits (which are not otherwise exempt) may be paid or provided
hereunder before the date which is six months after the Executive’s separation
from service or, if earlier, his death. The amounts that would have otherwise
been required to be paid, and the benefits that would have otherwise have been
provided during such six months or, if earlier until Executive’s death, shall be
paid to the Executive in one lump sum cash payment as soon as administratively
practicable after the date which is six months after the Executive’s separation
from service or, if earlier, after the Executive’s death. Any other payments
scheduled to be made or benefits scheduled to be provided after such period
shall be made and provided at the times otherwise designated in this Agreement
disregarding the delay of payment for the payments and benefits described in
this Section 20.
 
21. Section 409A. This Agreement is intended to comply with the applicable
requirements of Section 409A of the Code and shall be construed and interpreted
in accordance therewith.
 
{the remainder of this page has been intentionally left blank}

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have duly executed this Employment Agreement as
of the date first written above.


MEASUREMENT SPECIALTIES, INC.
   
By:
 
Name:
Frank Guidone
Title:
President and CEO
   
EXECUTIVE
   
Glen MacGibbon

 
12

--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF GENERAL RELEASE
 
FOR AND IN CONSIDERATION OF the severance payments provided for in Section
4(c)(1)(ii) of the Employment Agreement entered into as of February 15, 2007
(the “Employment Agreement”), by and between Glen MacGibbon (the “Executive”)
and Measurement Specialties, Inc. (the “Employer”), and pursuant to Section 4 of
the Employment Agreement, the Executive agrees, on behalf of himself, his heirs,
executors, administrators and assigns, to release and discharge the Employer,
its affiliates and their current and former officers, directors, employees,
agents, owners, subsidiaries, divisions, affiliates, parents, successors and
assigns (the “Released Parties”) from any and all manner of actions and causes
of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Claims”) which
the Executive, his heirs, executors, administrators and assigns have or may have
against the Released Parties or any of them from the beginning of the world to
the date hereof, arising out of any and all matters relating to the Executive’s
employment by the Employer and the cessation thereof, and all other matters
arising under any federal, state, or local statute, rule, or regulation or
principle of contract law or common law relating to Executive’s employment with
the Employer or the cessation thereof, including but not limited to, Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.,
the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101
et seq., the Family and Medical Leave Act, Section 1981 of the Civil Rights Act
of 1866, the Fair Labor Standards Act, the Virginians With Disabilities Act, the
Virginia Human Rights Act, the Virginia Whistleblowers Statute, and any other
equivalent state or local statute, but specifically excluding any Claims with
respect to amounts due and owing to the Executive pursuant to the terms and
conditions of Section 4(c) of the Employment Agreement or under any other
employee benefit plan of the Released Parties.
 
It is understood that nothing in this General Release is to be construed as an
admission on behalf of the Released Parties of any wrongdoing with respect to
the Executive, any such wrongdoing being expressly denied.
 
The Executive represents and warrants that he fully understands the terms of
this General Release, that the Employer has advised the Executive to seek the
advice of independent counsel of his own choosing and that he has been provided
the opportunity to do so, and that he knowingly and voluntarily, of his own free
will without any duress, being fully informed and after due deliberation,
accepts its terms and signs the same as his own free act. The Executive
understands that as a result of executing this General Release, he will not have
the right to assert that the Employer violated any of his rights in connection
with his employment.
 
The Executive affirms that he has not filed, and agrees not to initiate or cause
to be initiated on his behalf, any complaint, charge, claim, or proceeding
against the Released Parties before any federal, state, or local agency, court
or other body relating to his employment and the cessation thereof; provided,
however, nothing in this Release shall preclude the Executive from filing a
charge under the Age Discrimination in Employment Act with the Equal Employment
Opportunity Commission or participating in an investigation, hearing or
proceeding conducted by the Equal Employment Opportunity Commission regarding a
charge under that statute, but the intent of this Release is to waive and
release the Executive’s right to recover damages through any such charge,
investigation, hearing or proceedings.

13

--------------------------------------------------------------------------------



The Executive may take up to 21 days to consider whether to execute this General
Release. Alternatively, the Executive, having had the opportunity to seek the
advice of counsel, may knowingly waive the remainder of the 21-day period he had
from the date of termination of the Employment Agreement to consider whether to
execute this General Release. Upon the Executive’s execution of this General
Release, he will have 7 days after execution to revoke it. In the event of
revocation, the Executive must present written notice of revocation to the CEO
of the Employer. If 7 days pass without receipt of such notice of revocation,
this General Release shall become binding and effective on the 8th day.
 
This General Release shall be governed by the laws of the State of Virginia
without giving effect to its conflict of laws principles.


Dated:
             
[NAME]
 

 
14

--------------------------------------------------------------------------------


 